                          Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 1 of 24



                    1   COOLEY LLP                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
                        MICHAEL G. RHODES (116127)                      JARED BOBROW (133712)
                    2   (rhodesmg@cooley.com)                           (jbobrow@orrick.com)
                        101 California Street                           DIANA M. RUTOWSKI (233878)
                    3   5th Floor                                       (drutowski@orrick.com)
                        San Francisco, CA 94111-5800                    DONNA T. LONG (311250)
                    4   Telephone:     (415) 693-2000                   (dlong@orrick.com)
                                                                        1000 Marsh Road
                    5   MARK F. LAMBERT (197410)                        Menlo Park, CA 94025-1015
                        (mlambert@cooley.com)                           Telephone: (650) 614-7685
                    6   TIJANA M. BRIEN (286590)                        Facsimile: (650) 614-7400
                        (tbrien@cooley.com)
                    7   JESSIE SIMPSON LAGOY (305257)                   GEOFFREY G. MOSS (258827)
                        (jsimpsonlagoy@cooley.com)                      (gmoss@orrick.com)
                    8   3175 Hanover Street                             777 S. Figueroa St., Suite 3200
                        Palo Alto, CA 94304                             Los Angeles, CA 90017
                    9   Telephone:    (650) 843-5200                    Telephone: (213) 629-2020
                        Facsimile:    (650) 849-7400
                   10                                                   Attorneys for Defendants
                        Attorneys for Plaintiff                         CHI XU and HANGZHOU TAIRUO
                   11   MAGIC LEAP, INC.                                TECHNOLOGY CO. LTD., d/b/a NREAL
                   12

                   13                                   UNITED STATES DISTRICT COURT

                   14                              NORTHERN DISTRICT OF CALIFORNIA

                   15                                         SAN JOSE DIVISION

                   16

                   17   MAGIC LEAP, INC.,                                     Case No. 5:19-cv-03445-LHK
                   18                      Plaintiff,                         [PROPOSED] STIPULATED
                                                                              PROTECTIVE ORDER FOR
                   19          v.                                             LITIGATION INVOLVING HIGHLY
                                                                              SENSITIVE CONFIDENTIAL
                   20   CHI XU, an individual; HANGZHOU                       INFORMATION AND/OR TRADE
                        TAIRUO TECHNOLOGY CO., LTD., d/b/a                    SECRETS
                   21   NREAL,
                   22                      Defendants.
                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO
                                         [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                             Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 2 of 24



                    1            Plaintiff Magic Leap, Inc. and Defendants Chi Xu and Hangzhou Tairuo Technology Co.,
                    2   Ltd., d/b/a Nreal (collectively, the “Parties”), by and through their respective counsel, and in
                    3   accordance with the Court’s May 19, 2020 Order Regarding Discovery Disputes (Dkt. No. 45),
                    4   hereby stipulate and agree to a protective order (“Stipulated Protective Order” or “Order”) as
                    5   follows:
                    6   1.       PURPOSES AND LIMITATIONS
                    7            Disclosure and discovery activities in this action are likely to involve production of
                    8   confidential, proprietary, or private information for which special protection from public disclosure
                    9   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
                   10   the Parties hereby stipulate to and petition the Court to enter the following Stipulated Protective
                   11   Order.
                   12            1.1    Protected Material designated under the terms of this Stipulated Protective Order
                   13   shall be used by a Receiving Party solely for this case, and shall not be used directly or indirectly
                   14   for any other purpose whatsoever.
                   15            1.2    The Parties acknowledge that this Order does not confer blanket protections on all
                   16   disclosures or responses to discovery and that the protection it affords from public disclosure and
                   17   use extends only to the limited information or items that are entitled to confidential treatment under
                   18   the applicable legal principles. The Parties further acknowledge, as set forth in Section 14.4, below,
                   19   that this Stipulated Protective Order does not entitle them to file confidential information under
                   20   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that
                   21   will be applied when a Party seeks permission from the Court to file material under seal.
                   22   2.       DEFINITIONS
                   23            2.1    Challenging Party:    a Party or Non-Party that challenges the designation of
                   24   information or items under this Order.
                   25            2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is
                   26   generated, stored, or maintained) or tangible things that qualify for protection under Federal Rule
                   27   of Civil Procedure 26(c).
                   28
COOLEY LLP
ATTORNEYS AT LAW                                                       2.
   PALO ALTO
                                         [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                          Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 3 of 24



                    1             2.3   Counsel (without qualifier): Outside Counsel of Record (as well as their support
                    2   staff).
                    3             2.4   Designated In-House Counsel: Subject to Section 7.5, In-House Counsel who seek
                    4   access to Protected Material in this matter.
                    5             2.5   Designating Party: a Party or Non-Party that designates information or items that it
                    6   produces in disclosures or in responses to discovery as “CONFIDENTIAL,” “HIGHLY
                    7   CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE
                    8   CODE.”
                    9             2.6   Disclosure or Discovery Material: all items or information, regardless of the
                   10   medium or manner in which it is generated, stored, or maintained (including, among other things,
                   11   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
                   12   responses to discovery in this matter.
                   13             2.7   Expert: a person with specialized knowledge or experience in a matter pertinent to
                   14   the litigation who (1) has been retained by a Party or its Counsel to serve as an expert witness or as
                   15   a consultant in this action, (2) is not a current employee of a Party or of a Party’s competitor in the
                   16   field of spatial computing (which encompasses augmented, virtual and hybrid (or mixed) reality
                   17   technology , and (3) at the time of retention, is not anticipated to become an employee of a Party
                   18   or of a Party’s competitor in the field of spatial computing (which encompasses augmented, virtual
                   19   and hybrid (or mixed) reality technology.
                   20             2.8   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
                   21   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another
                   22   Party or Non-Party would create a substantial risk of serious harm.
                   23             2.9   “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items: extremely
                   24   sensitive “Confidential Information or Items” representing computer code and associated
                   25   comments and revision histories, formulas, engineering specifications, or schematics that define or
                   26   otherwise describe in detail the algorithms or structure of software or hardware designs, disclosure
                   27   of which to another Party or Non-Party would create a substantial risk of serious harm.
                   28
COOLEY LLP
ATTORNEYS AT LAW                                                       3.
   PALO ALTO
                                         [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                             Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 4 of 24



                    1            2.10   In-House Counsel: attorneys who are employees of a Party to this action. In-House
                    2   Counsel does not include Outside Counsel of Record or any other outside counsel.
                    3            2.11   Non-Party: any natural person, partnership, corporation, association, or other legal
                    4   entity not named as a Party to this action.
                    5            2.12   Outside Counsel of Record: attorneys who are not employees of a Party to this action
                    6   but are retained to represent or advise a Party to this action and have appeared in this action on
                    7   behalf of that Party or are affiliated with a law firm which has appeared on behalf of that Party.
                    8            2.13   Party: any party to this action, including all of its officers, directors, employees,
                    9   retired employees who receive a pension, consultants, retained experts, and outside counsel (and
                   10   their support staff).
                   11            2.14   Producing Party: a Party or Non-Party that produces Disclosure or Discovery
                   12   Material in this action.
                   13            2.15   Professional Vendors: persons or entities that provide contract document review or
                   14   other litigation support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                   15   demonstrations, and organizing, storing, or retrieving data in any form or medium) and their
                   16   employees and subcontractors.
                   17            2.16   Protected Material: any Disclosure or Discovery Material that is designated as
                   18   “CONFIDENTIAL,” as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or as
                   19   “HIGHLY CONFIDENTIAL – SOURCE CODE.”
                   20            2.17   Receiving Party: a Party that receives Disclosure or Discovery Material from a
                   21   Producing Party.
                   22   3.       SCOPE
                   23            3.1    The protections conferred by this Stipulated Protective Order cover not only
                   24   Protected Material (as defined above), but also (1) any information copied or extracted from
                   25   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and
                   26   (3) any testimony, conversations, or presentations by Parties or their Counsel that might reveal
                   27   Protected Material.
                   28
COOLEY LLP
ATTORNEYS AT LAW                                                       4.
   PALO ALTO
                                         [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                             Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 5 of 24



                    1            3.2    The protections conferred by this Stipulated Protective Order do not cover the
                    2   following information: (a) any information that is in the public domain at the time of disclosure to
                    3   a Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
                    4   a result of publication not involving a violation of this Order, including becoming part of the public
                    5   record through trial or otherwise; and (b) any information (i) known to the Receiving Party prior to
                    6   the disclosure and not governed by any confidentiality agreement between the Designating Party
                    7   and Receiving Party or (ii) obtained by the Receiving Party after the disclosure from a source who
                    8   obtained the information lawfully and under no obligation of confidentiality to the Designating
                    9   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.
                   10            3.3    Nothing in this Stipulated Protective Order shall prevent or restrict a Producing
                   11   Party’s own disclosure or use of Protected Material that it designated for any purpose, and nothing
                   12   in this Order shall preclude any Producing Party from showing Protected Material that it designated
                   13   to an individual who prepared the Protected Material.
                   14            3.4    Nothing in this Order shall be construed to prejudice any Party’s right to use any
                   15   Protected Material in court or in any court filing with the consent of the Producing Party or by order
                   16   of the Court.
                   17   4.       DURATION
                   18            Even after final disposition of this litigation, the confidentiality obligations imposed by this
                   19   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
                   20   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
                   21   defenses in this action against all Parties, with or without prejudice; and (2) final judgment herein
                   22   after the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
                   23   action, including the time limits for filing any motions or applications for extension of time pursuant
                   24   to applicable law.
                   25   5.       DESIGNATING PROTECTED MATERIAL
                   26            5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party
                   27   or Non-Party that designates information or items for protection under this Order must take care to
                   28   limit any such designation to material that qualifies under the appropriate standards. Mass,
COOLEY LLP
ATTORNEYS AT LAW                                                         5.
   PALO ALTO
                                          [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                          Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 6 of 24



                    1   indiscriminate, or routinized designations are prohibited. Designations that are shown to be clearly
                    2   unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or
                    3   impede the case development process or to impose unnecessary expenses and burdens on other
                    4   Parties) expose the Designating Party to sanctions. If it comes to a Designating Party’s attention
                    5   that information or items that it designated for protection do not qualify for protection at all or do
                    6   not qualify for the level of protection initially asserted, that Designating Party must promptly notify
                    7   all other Parties that it is withdrawing the mistaken designation.
                    8          5.2     Timing of Designations. Except as otherwise provided in this Order (see, e.g.,
                    9   second paragraph of Section 5.3(a) below), or as otherwise stipulated or ordered, Disclosure or
                   10   Discovery Material that qualifies for protection under this Order must be clearly so designated
                   11   before the material is disclosed or produced.
                   12          5.3     Manner of Designations. Designation in conformity with this Order requires:
                   13                  (a)     for information in documentary form (e.g., paper or electronic documents,
                   14   but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
                   15   Party affix the legend “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                   16   ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” to each page that contains Protected
                   17   Material.
                   18          A Party or Non-Party that makes original documents or materials available for inspection
                   19   need not designate them for protection until after the inspecting Party has indicated which material
                   20   it would like copied and produced. During the inspection and before the designation, all of the
                   21   material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –
                   22   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants
                   23   copied and produced, the Producing Party must determine which documents, or portions thereof,
                   24   qualify for protection under this Order. Then, before producing the specified documents, the
                   25   Producing Party must affix the appropriate legend (“CONFIDENTIAL,” “HIGHLY
                   26   CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE
                   27   CODE”) to each page that contains Protected Material.
                   28
COOLEY LLP
ATTORNEYS AT LAW                                                        6.
   PALO ALTO
                                         [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                          Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 7 of 24



                    1                   (b)     for testimony given in deposition or in other pretrial or trial proceedings, that
                    2   the Designating Party identify on the record, before the close of the deposition, hearing, or other
                    3   proceeding, all protected testimony and specify the level of protection being asserted. When it is
                    4   impractical to identify separately each portion of testimony that is entitled to protection and it
                    5   appears that substantial portions of the testimony may qualify for protection, the Designating Party
                    6   may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right
                    7   to have up to 21 days from receipt of the final transcript to identify the specific portions of the
                    8   testimony as to which protection is sought and to specify the level of protection being asserted.
                    9   Only those portions of the testimony that are appropriately designated for protection within the 21
                   10   days from receipt of the final transcript shall be covered by the provisions of this Stipulated
                   11   Protective Order. Alternatively, a Designating Party may specify, at the deposition or up to 21 days
                   12   from receipt of the final transcript if that period is properly invoked, that the entire transcript shall
                   13   be treated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,”
                   14   or HIGHLY CONFIDENTIAL – SOURCE CODE.”
                   15           Parties shall give the other Parties notice if they reasonably expect a deposition, hearing, or
                   16   other proceeding to include Protected Material so that the other Parties can ensure that only
                   17   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”
                   18   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition
                   19   shall not in any way affect its designation as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
                   20   ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE.”
                   21           Transcripts containing Protected Material shall have an obvious legend on the title page that
                   22   the transcript contains Protected Material, and the title page shall be followed by a list of all pages
                   23   (including line numbers as appropriate) that have been designated as Protected Material and the
                   24   level of protection being asserted by the Designating Party. The Designating Party shall inform the
                   25   court reporter of these requirements. Any transcript that is prepared before the expiration of a 21-
                   26   day period for designation shall be treated during that period as if it had been designated “HIGHLY
                   27   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After
                   28   the expiration of that period, the transcript shall be treated only as actually designated.
COOLEY LLP
ATTORNEYS AT LAW                                                        7.
   PALO ALTO
                                         [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                             Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 8 of 24



                    1                  (c)     for documents produced electronically in native format, such electronic files
                    2   and documents shall be designated for protection under this Order by including the confidentiality
                    3   designation on the placeholder sheet for each file, or shall use any other reasonable method for so
                    4   designating Protected Materials produced in electronic format. When electronic files or documents
                    5   are printed for use at deposition, in a court proceeding, or for provision in printed form to an Expert
                    6   or consultant pre-approved pursuant to Section 7.4, the party printing the electronic files or
                    7   documents shall affix a legend to the printed document corresponding to the designation of the
                    8   Designating Party and including the production number and designation associated with the native
                    9   file; and
                   10                  (d)     for information produced in some form other than documentary form and for
                   11   any other tangible items, that the Producing Party affix in a prominent place on the exterior of the
                   12   container or containers in which the information or item is stored the legend “CONFIDENTIAL,”
                   13   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL –
                   14   SOURCE CODE.” If only a portion or portions of the information or item warrant protection, the
                   15   Producing Party, to the extent practicable, shall identify the protected portion(s) and specify the
                   16   level of protection being asserted.
                   17            5.4   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
                   18   designate qualified information or items does not, standing alone, waive the Designating Party’s
                   19   right to secure protection under this Order for such material. Upon timely correction of a
                   20   designation, the Receiving Party must make reasonable efforts to assure that the material is treated
                   21   in accordance with the provisions of this Order.
                   22   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                   23            6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation of
                   24   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
                   25   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
                   26   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
                   27   challenge a confidentiality designation by electing not to mount a challenge promptly after the
                   28   original designation is disclosed.
COOLEY LLP
ATTORNEYS AT LAW                                                       8.
   PALO ALTO
                                         [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                          Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 9 of 24



                    1          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process
                    2   by providing written notice of each designation it is challenging and describing the basis for each
                    3   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
                    4   recite that the challenge to confidentiality is being made in accordance with this specific Section of
                    5   the Stipulated Protective Order. The Parties shall attempt to resolve each challenge in good faith
                    6   and must begin the process by conferring directly (in voice to voice dialogue; other forms of
                    7   communication are not sufficient) within 25 days of the date of service of notice. In conferring, the
                    8   Challenging Party must explain the basis for its belief that the confidentiality designation was not
                    9   proper and must give the Designating Party an opportunity to review the designated material, to
                   10   reconsider the circumstances, and, if no change in designation is offered, to explain the basis for
                   11   the chosen designation. A Challenging Party may proceed to the next stage of the challenge process
                   12   only if it has engaged in this meet and confer process first or establishes that the Designating Party
                   13   is unwilling to participate in the meet and confer process in a timely manner.
                   14          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
                   15   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil
                   16   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the
                   17   initial notice of challenge or within 14 days of the Parties agreeing that the meet and confer process
                   18   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a
                   19   competent declaration affirming that the movant has complied with the meet and confer
                   20   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a
                   21   motion including the required declaration within 21 days (or 14 days, if applicable) shall
                   22   automatically waive the confidentiality designation for each challenged designation. In addition,
                   23   the Challenging Party may file a motion challenging a confidentiality designation at any time if
                   24   there is good cause for doing so, including a challenge to the designation of a deposition transcript
                   25   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a
                   26   competent declaration affirming that the movant has complied with the meet and confer
                   27   requirements imposed by the preceding paragraph.
                   28          The burden of persuasion in any such challenge proceeding shall be on the Designating
COOLEY LLP
ATTORNEYS AT LAW                                                       9.
   PALO ALTO
                                         [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                         Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 10 of 24



                    1   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose
                    2   unnecessary expenses and burdens on other Parties) may expose the Challenging Party to sanctions.
                    3   Unless the Designating Party has waived the confidentiality designation by failing to file a motion
                    4   to retain confidentiality as described above, all Parties shall continue to afford the material in
                    5   question the level of protection to which it is entitled under the Producing Party’s designation until
                    6   the Court rules on the challenge.
                    7   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                    8           7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
                    9   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
                   10   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
                   11   the categories of persons and under the conditions described in this Order. When the litigation has
                   12   been terminated, a Receiving Party must comply with the provisions of Section 15.
                   13           Protected Material must be stored and maintained by a Receiving Party at a location and
                   14   in a secure manner that ensures that access is limited to the persons authorized under this Order.
                   15           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
                   16   by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any
                   17   information or item designated “CONFIDENTIAL” only to:
                   18                   (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as
                   19   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
                   20   information for this litigation;
                   21                   (b)     Designated In-House Counsel of the Receiving Party to whom disclosure is
                   22   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
                   23   to Be Bound” (Exhibit A);
                   24                   (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure
                   25   is reasonably necessary for this litigation and who have signed the “Acknowledgment and
                   26   Agreement to Be Bound” (Exhibit A);
                   27                   (d)     any mediator who is assigned to hear this matter, and his or her staff, subject
                   28   to their agreement to maintain confidentiality to the same degree as required by this Stipulated
COOLEY LLP
ATTORNEYS AT LAW                                                       10.
   PALO ALTO
                                         [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                         Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 11 of 24



                    1   Protective Order, and who have signed the “Acknowledgment and Agreement to Be Bound”
                    2   (Exhibit A);
                    3                   (e)     the Court and its personnel;
                    4                   (f)     court reporters and their staff, professional jury or trial consultants, and
                    5   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
                    6   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                    7                   (g)     during their depositions, witnesses in the action to whom disclosure is
                    8   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
                    9   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the Court;
                   10                   (h)     the author or recipient of a document containing the information or a
                   11   custodian or other person who otherwise possessed or knew the information; and
                   12                   (i)     any other person with the prior written consent of the Designating Party.
                   13           7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and
                   14   “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items. Unless otherwise ordered
                   15   by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any
                   16   information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
                   17   “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:
                   18                   (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as
                   19   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
                   20   information for this litigation;
                   21                   (b)     One Designated In-House Counsel for each Receiving Party, (1) who has no
                   22   involvement in competitive decision-making, (2) to whom disclosure is reasonably necessary for
                   23   this litigation, and (3) who has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
                   24   A), and (4) as to whom the procedures set forth in paragraph 7.5, below, have been followed. In-
                   25   House Counsel shall not have access to information designated “HIGHLY CONFIDENTIAL –
                   26   SOURCE CODE.”
                   27                   (c)     Experts of the Receiving Party (1) to whom disclosure is reasonably
                   28   necessary for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be
COOLEY LLP
ATTORNEYS AT LAW                                                      11.
   PALO ALTO
                                         [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                         Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 12 of 24



                    1   Bound” (Exhibit A), and (3) as to whom the procedures set forth in Section 7.4(a), below, have
                    2   been followed;
                    3                    (d)    any mediator who is assigned to hear this matter, and his or her staff, subject
                    4   to their agreement to maintain confidentiality to the same degree as required by this Stipulated
                    5   Protective Order and who has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
                    6   A);
                    7                    (e)    the Court and its personnel;
                    8                    (f)    court reporters and their staff, professional jury or trial consultants, and
                    9   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
                   10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   11                    (g)    the author or recipient of a document containing the information or a
                   12   custodian or other person who otherwise possessed or knew the information; and
                   13                    (h)    any other person with the prior written consent of the Designating Party.
                   14          7.4       Procedures   for   Approving     or   Objecting    to   Disclosure     of   “HIGHLY
                   15   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
                   16   CODE” Information or Items to In-Experts.
                   17                    (a)    Unless otherwise ordered by the Court or agreed to in writing by the
                   18   Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order) any
                   19   information or item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                   20   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” pursuant to Section 7.3(c) first must
                   21   make a written request to the Designating Party that (1) identifies the general categories of
                   22   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
                   23   SOURCE CODE” information that the Receiving Party seeks permission to disclose to the Expert,
                   24   (2) sets forth the full name of the Expert and the city and state of his or her primary residence, (3)
                   25   attaches a copy of the Expert’s current resume, and (4) identifies the Expert’s current employer(s),
                   26   and (5) identifies (by name and number of the case, filing date, and location of court) any litigation
                   27   in connection with which the Expert has offered expert testimony, including through a declaration,
                   28   report, or testimony at a deposition or trial, during the preceding five years.
COOLEY LLP
ATTORNEYS AT LAW                                                       12.
   PALO ALTO
                                          [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                         Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 13 of 24



                    1                  (b)     A Party that makes a request and provides the information specified in the
                    2   preceding respective paragraphs may disclose the subject Protected Material to the identified
                    3   Designated or Expert unless, within 7 days of delivering the request, the Party receives a written
                    4   objection from the Designating Party. Any such objection must set forth in detail the grounds on
                    5   which it is based.
                    6                  (c)     A Party that receives a timely written objection must meet and confer with
                    7   the Designating Party (through direct voice to voice dialogue) to try to resolve the matter by
                    8   agreement within seven days of the written objection. If no agreement is reached, the Designating
                    9   Party may file a motion as provided in Civil Local Rule 7 (and in compliance with Civil Local Rule
                   10   79-5, if applicable) seeking permission from the Court to do so. Any such motion must describe
                   11   the circumstances with specificity, set forth in detail the reasons why the disclosure to the
                   12   Designated In-House Counsel or Expert is reasonably necessary, assess the risk of harm that the
                   13   disclosure would entail, and suggest any additional means that could be used to reduce that risk. In
                   14   addition, any such motion must be accompanied by a competent declaration describing the Parties’
                   15   efforts to resolve the matter by agreement (i.e., the extent and the content of the meet and confer
                   16   discussions) and setting forth the reasons advanced by the Designating Party for its refusal to
                   17   approve the disclosure.
                   18          In any such proceeding, the Party opposing disclosure to the Designated In-House
                   19   Counsel or Expert shall bear the burden of proving that the risk of harm that the disclosure would
                   20   entail (under the safeguards proposed) outweighs the Receiving Party’s need to disclose the
                   21   Protected Material to its Designated In-House Counsel or Expert.
                   22          7.5     Procedures for Approving or Objecting to Disclosure of Protected Materials to
                   23   Designated In-House Counsel.
                   24                  (a)     Each Party may identify Designated In-House Counsel, as applicable.
                   25                  (b)     The ability of Designated In-House Counsel to receive Protected Material
                   26   will be subject to the advance approval by the Designating Party or by permission of the Court. The
                   27   Party seeking approval of a proposed Designated In-House Counsel to receive Protected Material
                   28   must provide the Designating Party with a sworn declaration from the proposed Designated
COOLEY LLP
ATTORNEYS AT LAW                                                      13.
   PALO ALTO
                                         [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                         Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 14 of 24



                    1   In-House Counsel setting forth a summary of his or her job responsibilities, and an executed copy
                    2   of the “Acknowledgment and Agreement to Be Bound” (Exhibit A), in advance of providing any
                    3   Protected Material of the Designating Party to Designated In-House Counsel.                The sworn
                    4   declaration must identify, at minimum, the proposed Designated In-House Counsel’s: 1) title; 2)
                    5   primary job responsibilities; 3) place within the business’s organization; 4) responsibilities (if any)
                    6   with respect to U.S. or foreign patent prosecution; 5) responsibilities (if any) with respect to post-
                    7   grant proceedings, including claim amendments, in any patent office; and 6) responsibilities (if
                    8   any) related to competitive decision-making (including decisions about pricing, business strategy,
                    9   strategic investments or acquisitions, or product design or development).
                   10                  (c)     The Designating Party may object to the Designated In-House Counsel, and
                   11   the Parties will resolve any objections to Designated In-House Counsel, in accordance with the
                   12   procedures described in Section 7.4(b) and (c) above.
                   13          7.6     Legal Advice Based on Protected Material. Nothing in this Stipulated Protective
                   14   Order shall be construed to prevent Counsel from advising their clients with respect to this case
                   15   based in whole or in part upon Protected Materials, provided Counsel does not disclose the
                   16   Protected Material itself except as provided in this Order.
                   17   8.     PROSECUTION BAR
                   18          8.1     Absent written consent from the Designating Party, a person who is Outside Counsel
                   19   of Record and who actually receives access to “HIGHLY CONFIDENTIAL – ATTORNEYS’
                   20   EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” information shall not be
                   21   involved in the prosecution of patents or patent applications relating to the fields of spatial
                   22   computing; augmented, virtual, and hybrid (or mixed) reality technology; and precision optics (the
                   23   “Barred Fields”) , including without limitation the patents asserted in this action and any patent or
                   24   application claiming priority to or otherwise related to the patents asserted in this action, before any
                   25   foreign or domestic agency, including the United States Patent and Trademark Office (“the Patent
                   26   Office”). For purposes of this paragraph, “prosecution” includes directly or indirectly drafting,
                   27   amending, advising, or otherwise affecting the scope or maintenance of patent claims. To avoid
                   28   any doubt, “prosecution” as used in this paragraph does not include representing a party challenging
COOLEY LLP
ATTORNEYS AT LAW                                                       14.
   PALO ALTO
                                         [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                         Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 15 of 24



                    1   a patent before a domestic or foreign agency (including, but not limited to, a reissue protest, ex
                    2   parte reexamination or inter partes reexamination). This Prosecution Bar shall begin when access
                    3   to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL
                    4   – SOURCE CODE” information is first received by the affected individual and shall end one (1)
                    5   year after final termination of this action.
                    6           8.2     This Prosecution Bar in Section 8.1 is personal to the person receiving Protected
                    7   Materials designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
                    8   “HIGHLY CONFIDENTIAL – SOURCE CODE,” as set forth in Section 8.1, and shall not be
                    9   imputed to any person who did not receive or review such information (including, e.g., other
                   10   employees or attorneys of the law firm by which the person subject to this Prosecution Bar is
                   11   employed or otherwise is associated).
                   12   9.      SOURCE CODE
                   13           9.1     To the extent production of source code becomes necessary in this case, a Producing
                   14   Party may designate source code as “HIGHLY CONFIDENTIAL – SOURCE CODE” if it
                   15   comprises or includes confidential, proprietary, or trade secret source code.
                   16           9.2     Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE CODE”
                   17   shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL – ATTORNEYS’
                   18   EYES ONLY” information, and may be disclosed only to the individuals to whom “HIGHLY
                   19   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information may be disclosed, as set forth in
                   20   Sections 7.3 and 7.4.
                   21           9.3     Any source code produced in discovery shall be made available for inspection, in a
                   22   format allowing it to be reasonably reviewed and searched, during normal business hours or at other
                   23   mutually agreeable times, at an office of the Producing Party’s Counsel or another mutually agreed
                   24   upon location. The source code shall be made available for inspection on a secured computer in a
                   25   secured room without Internet access or network access to other computers, and the Receiving Party
                   26   shall not copy, remove, or otherwise transfer any portion of the source code onto any recordable
                   27   media or recordable device. The Producing Party may visually monitor the activities of the
                   28
COOLEY LLP
ATTORNEYS AT LAW                                                       15.
   PALO ALTO
                                         [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                         Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 16 of 24



                    1   Receiving Party’s representatives during any source code review, but only to ensure that there is
                    2   no unauthorized recording, copying, or transmission of the source code.
                    3          9.4     The Receiving Party may request paper copies of limited portions of source code
                    4   that are reasonably necessary for the preparation of court filings, pleadings, expert reports, or other
                    5   papers, or for deposition or trial, but shall not request paper copies for the purposes of reviewing
                    6   the source code other than electronically as set forth in Section 9.3 in the first instance. The
                    7   Producing Party shall provide all such source code in paper form including bates numbers, the file
                    8   location, the file name, and the label “HIGHLY CONFIDENTIAL - SOURCE CODE.” The
                    9   Producing Party shall provide all such source code within 14 days of the request, or within a
                   10   mutually agreed time. The Producing Party may challenge the amount of source code requested in
                   11   hard copy form pursuant to the dispute resolution procedure and timeframes set forth in Section 6
                   12   whereby the Producing Party is the “Challenging Party” and the Receiving Party is the “Designating
                   13   Party” for purposes of dispute resolution.
                   14          The Receiving Party shall maintain a record of any individual who has inspected any portion
                   15   of the source code in electronic or paper form. The Receiving Party shall maintain all paper copies
                   16   of any printed portions of the source code in a secured, locked area. The Receiving Party shall not
                   17   create any electronic or other images of the paper copies and shall not convert any of the
                   18   information contained in the paper copies into any electronic format. The Receiving Party shall
                   19   only make additional paper copies if such additional copies are (1) necessary to prepare court
                   20   filings, pleadings, or other papers (including a testifying expert’s expert report), (2) necessary for
                   21   deposition, or (3) otherwise necessary for the preparation of its case. Any paper copies used during
                   22   a deposition shall be retrieved by the Producing Party at the end of each day and must not be given
                   23   to or left with a court reporter or any other unauthorized individual.
                   24   10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                   25          OTHER LITIGATION
                   26          If a Party is served with a subpoena or a court order issued in other litigation that compels
                   27   disclosure of any information or items designated in this action as “CONFIDENTIAL,”
                   28   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL
COOLEY LLP
ATTORNEYS AT LAW                                                      16.
   PALO ALTO
                                         [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                         Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 17 of 24



                    1   – SOURCE CODE,” that Party must:
                    2                  (a)      promptly notify in writing the Designating Party. Such notification shall
                    3   include a copy of the subpoena or court order;
                    4                  (b)      promptly notify in writing the party who caused the subpoena or order to
                    5   issue in the other litigation that some or all of the material covered by the subpoena or order is
                    6   subject to this Stipulated Protective Order. Such notification shall include a copy of this Stipulated
                    7   Protective Order; and
                    8                  (c)      cooperate with respect to all reasonable procedures sought to be pursued by
                    9   the Designating Party whose Protected Material may be affected.
                   10          If the Designating Party timely seeks a protective order, the Party served with the subpoena
                   11   or court order shall not produce any information designated in this action as “CONFIDENTIAL,”
                   12   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL –
                   13   SOURCE CODE” before a determination by the court from which the subpoena or order issued,
                   14   unless the Party has obtained the Designating Party’s permission. The Designating Party shall bear
                   15   the burden and expense of seeking protection in that court of its confidential material—and nothing
                   16   in these provisions should be construed as authorizing or encouraging a Receiving Party in this
                   17   action to disobey a lawful directive from another court.
                   18   11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
                   19          THIS LITIGATION
                   20          11.1    The terms of this Order are applicable to information produced by a Non-Party in
                   21   this action and designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’
                   22   EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE.” Such information produced
                   23   by Non-Parties in connection with this litigation is protected by the remedies and relief provided
                   24   by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party from
                   25   seeking additional protections.
                   26          11.2    In the event that a Party is required, by a valid discovery request, to produce a Non-
                   27   Party’s confidential information in its possession, and the Party is subject to an agreement with the
                   28   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
COOLEY LLP
ATTORNEYS AT LAW                                                      17.
   PALO ALTO
                                         [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                         Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 18 of 24



                    1                  (a)     promptly notify in writing the Requesting Party and the Non-Party that some
                    2   or all of the information requested is subject to a confidentiality agreement with a Non-Party;
                    3                  (b)     promptly provide the Non-Party with a copy of the Stipulated Protective
                    4   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
                    5   the information requested; and
                    6                  (c)     make the information requested available for inspection by the Non-Party.
                    7          11.3    If the Non-Party fails to object or seek a protective order from this Court within 14
                    8   days of receiving the notice and accompanying information, the Receiving Party may produce the
                    9   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
                   10   seeks a protective order, the Receiving Party shall not produce any information in its possession or
                   11   control that is subject to the confidentiality agreement with the Non-Party before a determination
                   12   by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                   13   of seeking protection in this court of its Protected Material.
                   14   12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                   15          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
                   16   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
                   17   the Receiving Party must immediately (a) notify in writing the Designating Party of the
                   18   unauthorized disclosures, (b) use its best efforts to retrieve or destroy all unauthorized copies of the
                   19   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were made
                   20   of all the terms of this Order, and (d) request such person or persons to execute the
                   21   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
                   22   13.    INADVERTENT             PRODUCTION            OF    PRIVILEGED           OR     OTHERWISE
                   23          PROTECTED MATERIAL
                   24          When a Producing Party gives notice to Receiving Parties that certain inadvertently
                   25   produced material is subject to a claim of privilege or other protection, the obligations of the
                   26   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
                   27   is not intended to modify whatever procedure may be established in an e-discovery order that
                   28   provides for production without prior privilege review.
COOLEY LLP
ATTORNEYS AT LAW                                                       18.
   PALO ALTO
                                         [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                         Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 19 of 24



                    1   14.    MISCELLANEOUS
                    2          14.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
                    3   seek its modification by the Court in the future.
                    4          14.2    Right to Assert Other Objections. By stipulating to the entry of this Stipulated
                    5   Protective Order, no Party waives any right it otherwise would have to object to disclosing or
                    6   producing any information or item on any ground not addressed in this Stipulated Protective Order.
                    7   Similarly, no Party waives any right to object on any ground to use in evidence of any of the
                    8   material covered by this Stipulated Protective Order.
                    9          14.3    Export Control. Disclosure of Protected Material shall be subject to all applicable
                   10   laws and regulations relating to the export of technical data contained in such Protected Material,
                   11   including the release of such technical data to foreign persons or nationals in the United States or
                   12   elsewhere. The Producing Party shall be responsible for identifying any such controlled technical
                   13   data, and the Receiving Party shall take measures necessary to ensure compliance.
                   14          14.4    Filing Protected Material. Without written permission from the Designating Party
                   15   or a court order secured after appropriate notice to all interested persons, a Party may not file in the
                   16   public record in this action any Protected Material. A Party that seeks to file under seal any
                   17   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
                   18   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
                   19   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing
                   20   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled
                   21   to protection under the law. If a Receiving Party's request to file Protected Material under seal
                   22   pursuant to Civil Local Rule 79-5(e) is denied by the court, then the Receiving Party may file the
                   23   Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise
                   24   instructed by the Court.
                   25   15.    FINAL DISPOSITION
                   26          Within 60 days after the final disposition of this action, as defined in Section 4, each
                   27   Receiving Party must return all Protected Material to the Producing Party or destroy such material.
                   28   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
COOLEY LLP
ATTORNEYS AT LAW                                                       19.
   PALO ALTO
                                         [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                         Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 20 of 24



                    1   summaries, and any other format reproducing or capturing any of the Protected Material. Whether
                    2   the Protected Material is returned or destroyed, the Receiving Party must submit a written
                    3   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)
                    4   by the 60-day deadline that affirms that the Receiving Party has not retained any copies, abstracts,
                    5   compilations, summaries or any other format reproducing or capturing any of the Protected
                    6   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
                    7   pleadings; motion papers; trial, deposition, and hearing transcripts; legal memoranda;
                    8   correspondence; deposition and trial exhibits; expert reports; attorney work product; and consultant
                    9   and expert work product, even if such materials contain Protected Material. Any such archival
                   10   copies that contain or constitute Protected Material remain subject to this Stipulated Protective
                   11   Order as set forth in Section 4 (DURATION).
                   12   16.     RULE 502(D) ORDER
                   13           Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-product-protected
                   14   document, whether inadvertent or otherwise, is not a waiver of privilege or protection from
                   15   discovery in this case or in any other federal or state proceeding. For example, the mere production
                   16   of privileged or work-product-protected documents in this case as part of a mass production is not
                   17   itself a waiver in this case or in any other federal or state proceeding. For the purposes of this Order,
                   18   the term inadvertent shall be defined as “accidental” or “not on purpose.”
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                       20.
   PALO ALTO
                                         [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                         Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 21 of 24



                    1   IT IS SO STIPULATED, through Counsel of Record.
                    2
                        Dated:      May 29, 2020                        COOLEY LLP
                    3                                                   MICHAEL G. RHODES (116127)
                                                                        MARK F. LAMBERT (197410)
                    4                                                   TIJANA M. BRIEN (286590)
                                                                        JESSIE SIMPSON LAGOY (305257)
                    5

                    6
                                                                                /s/ Mark F. Lambert
                    7                                                   Mark F. Lambert (197410)
                                                                        Attorneys for Plaintiff
                    8                                                   MAGIC LEAP, INC.
                    9
                        Dated:      May 29, 2020                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                   10                                                  JARED BOBROW (133712)
                                                                       DIANA M. RUTOWSKI (233878)
                   11

                   12

                   13                                                       /s/ Jared Bobrow
                                                                        Jared Bobrow (133712)
                   14                                                   Attorneys for Defendants
                                                                        CHI XU and HANGZHOU TAIRUO
                   15                                                   TECHNOLOGY CO. Ltd., d/b/a NREAL
                   16
                                                                  ATTESTATION
                   17
                                 I attest that, under Civil Local Rule 5-1(i)(3), I have obtained concurrence in the filing of
                   18
                        this document from all Signatories.
                   19
                        Dated:      May 29, 2020                        COOLEY LLP
                   20                                                   MICHAEL G. RHODES (116127)
                                                                        MARK F. LAMBERT (197410)
                   21                                                   TIJANA M. BRIEN (286590)
                                                                        JESSIE SIMPSON LAGOY (305257)
                   22

                   23
                                                                               /s/ Mark F. Lambert
                   24                                                   Mark F. Lambert (197410)
                                                                        Attorneys for Plaintiff
                   25                                                   MAGIC LEAP, INC.
                        226436931
                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                       21.
   PALO ALTO
                                          [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                         Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 22 of 24



                    1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                    2

                    3   Dated:    June 1, 2020
                                 ____________________
                                                                    Honorable Susan van Keulen
                    4                                               United States Magistrate Judge
                    5

                    6

                    7

                    8

                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                   22.
   PALO ALTO
                                      [PROPOSED] STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                         Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 23 of 24



                    1   COOLEY LLP                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
                        MICHAEL G. RHODES (116127)                      JARED BOBROW (133712)
                    2   (rhodesmg@cooley.com)                           (jbobrow@orrick.com)
                        101 California Street                           DIANA M. RUTOWSKI (233878)
                    3   5th Floor                                       (drutowski@orrick.com)
                        San Francisco, CA 94111-5800                    DONNA T. LONG (311250)
                    4   Telephone:     (415) 693-2000                   (dlong@orrick.com)
                                                                        1000 Marsh Road
                    5   MARK F. LAMBERT (197410)                        Menlo Park, CA 94025-1015
                        (mlambert@cooley.com)                           Telephone: (650) 614-7685
                    6   TIJANA M. BRIEN (286590)                        Facsimile: (650) 614-7400
                        (tbrien@cooley.com)
                    7   JESSIE SIMPSON LAGOY (305257)                   GEOFFREY G. MOSS (258827)
                        (jsimpsonlagoy@cooley.com)                      (gmoss@orrick.com)
                    8   3175 Hanover Street                             777 S. Figueroa St., Suite 3200
                        Palo Alto, CA 94304                             Los Angeles, CA 90017
                    9   Telephone:    (650) 843-5200                    Telephone: (213) 629-2020
                        Facsimile:    (650) 849-7400
                   10                                                   Attorneys for Defendants
                        Attorneys for Plaintiff                         CHI XU and HANGZHOU TAIRUO
                   11   MAGIC LEAP, INC.                                TECHNOLOGY CO. LTD., d/b/a NREAL
                   12

                   13                                   UNITED STATES DISTRICT COURT

                   14                              NORTHERN DISTRICT OF CALIFORNIA

                   15                                         SAN JOSE DIVISION

                   16

                   17   MAGIC LEAP, INC.,                                     Case No. 5:19-cv-03445-LHK

                   18                      Plaintiff,                         EXHIBIT A TO STIPULATED
                                                                              PROTECTIVE ORDER
                   19          v.

                   20   CHI XU, an individual; HANGZHOU
                        TAIRUO TECHNOLOGY CO., LTD., d/b/a
                   21   NREAL,

                   22                      Defendants.

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO
                                        EXHIBIT A TO STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
                         Case 5:19-cv-03445-LHK Document 53 Filed 06/01/20 Page 24 of 24



                    1   MAGIC LEAP, INC.,                                    Case No. 5:19-cv-03445-LHK
                    2          v.                                            ACKNOWLEDGEMENT AND
                                                                             AGREEMENT TO BE BOUND BY
                    3   CHI XU and HANGZHOU TAIRUO                           STIPULATED PROTECTIVE ORDER
                        TECHNOLOGY CO., LTD., d/b/a NREAL.
                    4

                    5

                    6          I,                                     , declare as follows:

                    7          1.      My address is                                                 . My present employer

                    8   is                              and the address of my present employment is                        .

                    9   My present occupation is                                 .

                   10          2.      I have received a copy of the Stipulated Protective Order in this action. I have

                   11   carefully read and understand the provisions of the Stipulated Protective Order.

                   12          3.      I will comply with all of the provisions of the Stipulated Protective Order. I will

                   13   hold in confidence, will not disclose to anyone not qualified under the Stipulated Protective Order,

                   14   and will use only for purposes of this action, any “CONFIDENTIAL,” “HIGHLY

                   15   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

                   16   CODE” material, including the substance and any copy, summary, abstract, excerpt, index, or

                   17   description of such material, that is disclosed to me.

                   18          4.      I    will   return   all   “CONFIDENTIAL,”       “HIGHLY       CONFIDENTIAL        –

                   19   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” material that

                   20   comes into my possession, and all documents and things that I have prepared relating thereto, to

                   21   counsel for the party by whom I am employed or retained or from whom I received such material,

                   22   upon their request.

                   23          5.      I hereby submit to the jurisdiction of this Court for the purpose of enforcement of

                   24   the Protective Order in this action.

                   25          I declare under penalty of perjury under the laws of the United States that the foregoing is

                   26   true and correct.

                   27
                               Date                                   Signature
                   28
COOLEY LLP                                                             2.
ATTORNEYS AT LAW
   PALO ALTO
                                        EXHIBIT A TO STIPULATED PROTECTIVE ORDER (CASE NO. 5:19-CV-03445-LHK)
